          Case 1:18-cv-00800-LY Document 57 Filed 02/18/20 Page 1 of 1
                        .                                            .
                            UNITED STATES DISTRICT COURT
                                                                              2OZUFEB 18     M1 9:têO
                             WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION
                                                                              v_
RICHARD MEYER,                                  §
                                                §
       Plaintiff,                               §
                                                §          CASE NO.      1:1 8-CV-00800-LY
v.                                              §
                                                §
MARK WAID,                                      §
                                                §
       Defendant.                               §

                           ORDER GRANTING EXTENSION OF
                           DEADLINE TO FILE TCPA MOTION

       On this day came before the Court Defendant Mark Waid's Unopposed Motion for Further

Extension of the Deadline to File Texas Citizens Participation Act ("TCPA") Motion.

       The Court hereby GRANTS Defendant's motion to extend the deadline to file a TCPA

motion. Defendant's deadline for filing a motion to dismiss under the TCPA shall be the same as

the deadline for filing dispositive motions, or November 27, 2020.

       SIGNED                _-ty                                    2020,




                                                    U 1TED STA ES D STRICT JUDGE
